There is error in the instruction upon the statute of limitations. The action is in the name of husband and wife in her right, and would survive to her. There was no adverse possession until after the death of the tenant for life, and consequently it commenced during the coverture, which still exists. By the express words in the saving in the fourth section of the statute of limitations, the feme plaintiff would have three years after being discovert to bring this suit in her own name, because she was under coverture when the cause of action arose. Of course, she is at liberty to bring suit at any time within that period, though if it be brought during the coverture her husband and she must join by reason of her want of capacity to sue alone. It is probable indeed that the action would not lie in the name of the husband and wife, for the reason that the right vested in the husband upon *Page 109 
the death of Mrs. Sexton, as no adverse possession at that time appears. But that point is not raised, and, therefore, it may be that the facts are not stated respecting it. Consequently, the Court         (151) cannot act on it; and as there was error in the instruction as given, the judgment must be reversed.
PER CURIAM.                                          Venire de novo.